Title: [Sixth of December 1775]
From: Adams, John
To: 


      About the sixth of December 1775, I obtained Leave of Congress to visit my Family and returned home. The General Court satt at Watertown, Our Army was at Cambridge and the British in Boston. Having a seat in Council, I had opportunity to Converse with the Members of both Houses, to know their Sentiments and to communicate mine. The Council had unanimously appointed me, in my Absence, without any Solicitation or desire on my Part, Chief Justice of the State. I had accepted the Office, because it was a Post of danger, but much against my Inclination. I expected to go no more to Congress, but to take my Seat on the Bench. But the General Court would not excuse me from again attending Congress and again chose me a Member with all my former Colleagues except Mr. Cushing who I believe declined, and in his room Mr. Gerry was chosen, who went with me to Philadelphia, and We took our Seats in Congress on Fryday 9. February 1776. In this Gentleman I found a faithfull Friend, and an ardent persevering Lover of his Country, who never hesitated to promote with all his Abilities and Industry the boldest measures reconcileable with prudence. Mr. Samuel Adams, Mr. Gerry and myself, now composed a Majority of the Massachusetts Delegation, and We were no longer vexed or enfeebled by divisions among ourselves, or by indecision or Indolence. On the 29 of Feb. 1776 William Whipple Esq. appeared as one of the Delegates from New Hampshire, another excellent Member in Principle and Disposition, as well as Understanding.
     